Citation Nr: 1633471	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 2011, for the grant of service connection for bilateral pes planus with degenerative joint disease (pes planus).

2.  Entitlement to an effective date earlier than August 29, 2011, for the grant of service connection for degenerative changes of the feet as secondary to pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran testified at Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Entitlement to service connection for pes planus was initially denied in a September 1982 rating decision.  The Veteran did not appeal that decision or  submit relevant evidence within one year of notification of the decision; therefore,  it is final.

2.  A claim to reopen the claim for entitlement to service connection for pes planus, claimed as a foot disability, was denied in a June 1987 letter because new and material evidence had not been submitted.  The Veteran did not appeal that decision or submit relevant evidence within one year of notification of the decision; therefore, it is final.

3.  Entitlement to service connection for pes planus, claimed as a foot disability, was again denied in a March 2006 decision.  The Veteran did not appeal that decision or submit relevant evidence within one year of notification of the decision; therefore, it is final.
4.  The claim upon which the grant of entitlement to service connection for pes planus was based was received on August 29, 2011, and no document that can be construed as a claim for entitlement to service connection for this disability was received between the prior final denial and this date.

5.  The claim upon which the grant of entitlement to service connection for degenerative changes of the feet, claimed as calcium deposits and granted as secondary to service-connected pes planus, was filed on August 29, 2011, and no document that can be construed as a claim for entitlement to service connection for this disability was received between the prior final denial for a foot disability and this date.  


CONCLUSIONS OF LAW

1.  The requirements to establish an effective date earlier than August 29, 2011,    for the grant of service connection for pes planus have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 
 
 2. The requirements to establish an effective date earlier than August 29, 2011, for the grant of service connection for degenerative changes of the feet have not been met. 38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and   assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran's claims of entitlement to an earlier effective date for the grants of service connection for pes planus and degenerative changes of the feet stem from his disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Various post-service medical records are on file, and a VA examination was conducted in conjunction with the Veteran's service connection claims.  To the extent new evidence has been added to the claims file since the last adjudication   by the RO, the Board finds it is not relevant to the claims on appeal and, as such, there is no prejudice to the Veteran in proceeding with adjudication of the claims.

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The claim for service connection for pes planus was initially denied in a September 1982 rating decision.  The Veteran did not submit a notice of disagreement with that decision within one year, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015);     see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24   Vet. App. 242, 251-52 (2010).

The Veteran filed a claim to reopen the issue of service connection for a foot disability in May 1987.  By letter dated June 1987, the claim to reopen was denied because new and material evidence was not submitted.  The Veteran did not submit a notice of disagreement with that decision within one year, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, that decision also became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.

The Veteran again filed a claim to reopen the issue of service connection for a foot disability in November 2005.  In March 2006, the claim to reopen was again denied because new and material evidence was not submitted.  The Veteran did not submit a notice of disagreement with that decision within one year, nor was any new and material evidence submitted within the applicable appeal period.  Therefore, that decision also became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103; see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.

On August 29, 2011, the Veteran again filed a claim to reopen the claim for entitlement to service connection for pes planus, as well as a claim for entitlement to service connection for calcium deposits of the feet as secondary to pes planus.  The claims were denied in May 2012; in the year following the decision, however,  a VA examination and opinion were obtained, and service connection was granted for pes planus and degenerative changes of the feet in an April 2013 rating decision with an effective date of August 29, 2011.  The Veteran subsequently appealed the effective dates assigned, essentially asserting that the effective date of the awards should date back to his original claim for service connection in 1982.  During his April 2016 hearing he testified that he should have been given a VA examination in connection with his earlier claims.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(2), (r).

A specific claim in the form prescribed by VA must be filed in order for benefits    to be paid to any individual under the laws administered by VA.  38 U.S.C.A.            § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015). A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing      a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication  or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a) (2015).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski,  3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

Unfortunately, in view of the legal authority governing entitlement to effective dates, the preponderance of the evidence is against the assignment of an effective date earlier than August 29, 2011, for the awards of service connection for pes planus and degenerative changes of the feet. 

The Board sympathizes with the Veteran's contention that he should have been given a VA examination in connection with his earlier claims.  However, a failure in the duty to assist does not prevent a rating decision from becoming final.  Cook  v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  As noted above, a notice of disagreement was not filed with VA on the September 1982, June 1987, or March 2006 decisions. 

The Board also notes the Veteran's contention that he did not receive notice of the September 1982, June 1987, or March 1986 decisions until initiating the claim on appeal.  The Board notes that a notification letter regarding the September 1982 decision is not of record; however, the record does contain the denial screen 405 showing disallowance because the conditions were not due to service, which would have resulted in a computer generated denial letter being issued.  Moreover, as the Veteran filed a Notice of Disagreement in January 1983 with respect to another    issue denied in the same decision, it is clear that he received notice of the decision.  With respect to the other two decisions, notification letters are of record.  VA regulations provide that notice means written notice sent to a claimant or payee at    his or her latest address of record.  38 C.F.R. § 3.1(q).  The Court has held that in    the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Jones v. West, 12 Vet. App. 98, 100 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Court has specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  YT    v. Brown, 9 Vet. App. 195, 199 (1996).  Here, the record reflects that the June 1987  and March 2006 notice letters were sent to the latest address of record, and does not contain any evidence that the letters were returned as undeliverable by the United States Postal Service.  As such, and as there is no evidence beyond the bare statement of the Veteran that he did not receive the notice letters, the presumption of regularity is not rebutted.  Thus, these decisions are final.  See 38 C.F.R. §§ 3.160(d), 20.302 (2015).  

The next claim for service connection for a foot disability was not received until August 29, 2011.  There is no indication in the record, nor does the Veteran contend, that he filed a claim between the March 2006 denial and the current claims. 

In short, the RO concluded that August 29, 2011, was the appropriate effective date for the grant of service connection for bilateral pes planus and degenerative changes of the feet because that was the date on which the Veteran's most recent claim was received and, as such, is the earliest possible date for the award.  Furthermore, as service connection for degenerative changes of the feet was granted as secondary to pes planus, entitlement could not arise prior to service connection being granted for that disability.  The prior rating decisions with respect to a foot disability became final when the Veteran did not timely submit notices of disagreement with those decisions.  No correspondence or any other document that could be construed as a claim for service connection for a foot disability was received by the RO after the March 2006 decision became final and prior to the Veteran's August 29, 2011, claim, nor was new and material evidence submitted during the appellate period    of the March 2006 decision.  As the effective date for an award of compensation  for a reopened claim shall be no earlier than the date of receipt of the claim, the appropriate effective date for the grant of service connection for the Veteran's disabilities of the feet is August 29, 2011, and his claims must be denied.


ORDER

Entitlement to an effective date earlier than August 29, 2011, for the award of service connection for bilateral pes planus with degenerative joint disease is denied.

Entitlement to an effective date earlier than August 29, 2011, for the award of service connection for degenerative changes of the feet as secondary to pes planus is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


